Case 1:21-cv-00337-LJV-HKS Document 25-3 Filed 05/03/21 Page 1 of 3




                          Exhibit A
        Case 1:21-cv-00337-LJV-HKS Document 25-3 Filed 05/03/21 Page 2 of 3




                                           CERTIFICATION


         I, Gilles Pc\'rot des Gachons, hereby certify as follows:

         I.      1 ha,·e re,·iewcd, complaint tiled against Athencx, Inc. ("Arhcnex") allei:(ing

vmlations of 1.hc federal securities laws, and authorize the tiling of this morion for lead plaintiff;

        2.       I did not purchase securities of ;\thenex at the direction of counsd or in order m

p�utici p:nc in any privale �crion under the federal securities ht,vs;

        3.       I am willin!( to sel"\·e as a lead plaiotiff and representative party in chis matter,

including providing testimony at deposition and ,rial, ,f necessary. I fully underscu1d the duties and

responsibilities of the lead plaintiff under the Pri,-•tc Securities Litigation Reform Act, including the

sclecrion and rerenrion of counsel and overseeing the prosecution of the action for the Class;

        4.       l>ly rransaction< in Athene, securities during the Class Period are reflecre<.i in F,xhibit

,\, attached herero;

        5.       I 1,.,·e not sought to serve as a lead plaintiff and/or representative part)' in any class

acrion under the federal �ccurities laws fi1cd during the last three yt."ars;

        6.       Beyond my pro rota sh:uc of any recovery, I will not accept payment for SCl"\'ing as a

kacl plaintiff and represenrntive pact)' on behalf of the Class, except the reimbursement of such

rc:isonable cusrs and expenses (including lost wages) as ordered or approved by the Court.


        I declare under penalty of perjury, under the laws of the United Scares, chat the foregoing is

rrue and correct this ___
                       30th da)' of t\pri� 2021.
Case 1:21-cv-00337-LJV-HKS Document 25-3 Filed 05/03/21 Page 3 of 3
